DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2, 9, 16, and 19 are amended due to Applicant's amendment dated 06/15/2022.  Claims 1-20 are pending.
Response to Amendment
With respect to the limitations of a1 and the carbon atom, the rejection of claims 2, 9, and 11-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is herein revised to reflect the amended claim language due to the Applicant’s amendment dated 06/15/2022. 
With respect to the limitation of the optional linkage of groups R1 to R7, the rejection of claims 2, 9, and 11-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 06/15/2022. The rejection is withdrawn.
The rejection of claims 16 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 06/15/2022. The rejection is withdrawn.
The rejection of claims 1, 3-4, 6, and 8 under 35 U.S.C. 103 as being unpatentable over Tsuboyama et al. US 2003/0152802 A1 (“Tsuboyama”) in view of Chen et al. US 2018/0375037 A1 (“Chen”) is not overcome due to the Applicant’s amendment dated 06/15/2022. The rejection is maintained. 
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Tsuboyama in view of Chen and Wantanabe et al. US 2018/0375032 A1 (“Wantanabe”) is not overcome due to the Applicant’s amendment dated 06/15/2022. The rejection is maintained. 
The rejection of claims 2, 5, and 9-20 under 35 U.S.C. 103 as being unpatentable over Tsuboyama in view of Chen and Turner, Eric, Nathan Bakken, and Jian Li. “Cyclometalated platinum complexes with luminescent quantum yields approaching 100%.” Inorganic chemistry 52.13 (2013: 7344-7351 (“Turner”) is not overcome due to the Applicant’s amendment dated 06/15/2022. The rejection is maintained. 
Response to Arguments
Applicant’s arguments on pages 25-30 of the reply dated 06/15/2022 with respect to the rejection of claims 1-20 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –On pg. 25, Applicant argues amending claims 2 and 9 to include “a corresponding carbon atom” overcomes the 112b rejection.
Examiner's response –As discussed in greater detail below, “a corresponding carbon atom” does not clarify the limitations of claims 2 and 9.
Applicant's argument –On pg. 28, Applicant argues that nothing in Tsuboyama or Chen appears to provide any reason to modify the compound 504 of Tsuboyama without the use of hindsight reasoning.
Examiner's response –In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  As discussed above and outlined below, the rejections take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.
However, even without hindsight reasoning, Tsuboyama teaches metal coordination compounds of formula (I) allow for a high phosphorescence yield, control of emission wavelength, and high luminescence for a long period (¶ [0027]-[0028]). Additionally, Chen teaches ligand LA of formula I are expected to improve photophysical performance and device performance (¶ [0015]). As the modified compound 504 comprising the ligand of Chen (see paragraph 50 below) reads on the formula (1) of Tsuboyama (¶ [0029]), one of ordinary skill in the art would expect the modified compound to obtain the benefits taught by both Tsuboyama and Chen. Accordingly, there is motivation to modify the compound of Tsuboyama with a ligand of Chen.
Applicant's argument –On pgs. 28-29, Applicant points to ¶ [0053] of Tsuboyama to show support that the middle ligand has specific criteria (i.e. functioning as a luminescent ligand) and the previous Office Action fails to set forth analysis that the ligands of Chen fit such criteria. Applicant additionally points to ¶ [0058]-[0060] to show that in a specific example of Tsuboyama, a side ligand has a higher triplet energy level than the middle ligand and that “it is important to appropriately select functional ligands as described above for preparing the metal coordination compound”.
Examiner's response –Tsuboyama teaches smooth energy transfer from a host molecule to a luminescent guest molecule occurs when the side ligands (Q1 and Q2) function as energy-trapping ligands and the center ligand (P) functions as a luminescent ligand (¶ [0053]). It should be noted that Tsuboyama does not limit the definition of a luminescent ligand. The ligand of Chen is used for making emitting organic metallic complexes (abstract and ¶ [0015]). Accordingly, as organic metallic complexes comprising the ligand of Chen are emitters, the ligand of Chen is a luminescent ligand.
While Tsuboyama teaches a specific example of a compound in ¶ [0058]-[0059] wherein the side ligands have a higher triplet energy than the middle ligand, Tsuboyama does not teach such an energy relationship is a requirement for every compound of formula (1). Additionally, while in ¶ [0060] Tsuboyama teaches it is important to appropriately select functional ligands for preparing the metal coordination compound of the formula (1) when the luminescence is based on the energy transfer mentioned in ¶ [0058]-[0059], this does not suggest the ligand of Chen would not be an appropriate function luminescence ligand in the compound of Tsuboyama.
However, even if the ligand of Chen is not a luminescent ligand, Tsuboyama does not require P to be a luminescent ligand, merely that it is preferred (¶ [0034]).
Applicant's argument –On pg. 30, Applicant argues that Chen provides an entirely different luminescent compound than Tsuboyama as the compounds of Chen comprise only one metal center. Specifically, Applicant argues that Chen does not appear to provide any apparent read on to modify the bidentate LA75 ligand into a quadridentate ligand. Applicant argues that based on the arguments provided, the cited references do not appear to support that the ligand of Chen should necessarily have the requisite criteria to be the quadridentate ligand of Tsubouama.
Examiner's response –While Chen does not specifically teach the ligand LA75 is a quadridentate ligand, Chen does teach LA is optionally linked with other ligands to form a bidentate, a tridentate, a tetradentate, a pentadentate, or a hexadentate ligand (¶ [0015]). Accordingly, the bidentate ligand LA75 may be modified into a tetradentate (quadridentate) ligand.
Additionally, while Chen does not specifically teach compounds comprising two metal centers, the ligand of Chen is used in emitting organic metallic complexes, wherein the ligand may be modified to form a tetradentate ligand (abstract and ¶ [0015]). As the compound of Tsuboyama is an emitting material and ligand P is a quadridentate ligand and the ligand P is not limited to a particular structure (¶ [0027]-[0039]), one of ordinary skill would expect the compound of Tsuboyama to still necessarily function as an emitting material when modified by a ligand of Chen.
Applicant's argument –On pg. 30, Applicant argues that there is no apparent reason or motivation to substitute the ligand of Chen specifically for the center quadridentate ligand of Tsuboyama.
Examiner's response –As discussed below and in the previous Office Action, Chen teaches ligands of formula I are expected to improve photophysical performance and device performance (¶ [0015]). Accordingly, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a ligand in compound 504 with a ligand LA, based on the teaching of Chen.  The motivation for doing so would have been to improve photophysical and device performance, as taught by Chen.
While Tsuboyama fails to teach which ligand of compound 504 (ligands Q1, P, or Q2 of formula (I)) is substituted with the ligand LA75, Tsuboyama does teach the ligand P is sterically surrounded by the two bidentate ligands Q and thus is guarded against surrounding molecules (¶ [0052]). This allows for strong luminescence to occur (¶ [0052]). Additionally, while Chen fails to specifically teach Y in ligand LA75 is N substituted with a heteroaryl, Chen does teach in formula I Y may be NR4 and at least one of R3 and R4 comprises a 5-membered or 6-membered aromatic ring (¶ [0016]), which includes pyridine (¶ [0051]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the naphthalene group of ligand P of compound 504 with the indoloindole group 
    PNG
    media_image1.png
    22
    194
    media_image1.png
    Greyscale
 wherein Y is N substituted with a pyridine, to arrive at a ligand LA in the metal coordination compound, based on the teaching of Tsuboyama.  The motivation for doing so would have been to guard the ligand LA against surrounding molecules, allowing for strong luminescence, as taught by Tsuboyama.
Alternatively, even if strong luminescence were not to occur, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the naphthalene group of ligand P of compound 504 with the indoloindole group 
    PNG
    media_image1.png
    22
    194
    media_image1.png
    Greyscale
 wherein Y is N substituted with a pyridine, to arrive at a ligand LA in the metal coordination compound, because Chen teaches ligand LA may be modified to form a quadridentate ligand (¶ [0015]), and because it would have been choosing from one of ligands Q1, P, or Q2 to substitute, which would have been a choice from a finite number of identified, predictable solutions of a ligand useful in the metal coordination compound in the luminescence layer of the organic luminescence device of Tsuboyama in view of Chen and possessing the benefits taught by Tsuboyama and Chen.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising ligands of Formula I having the benefits taught by Chen in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 9 recite “when a1 is 0, a corresponding carbon atom and A1 are not linked to each other…when a4 is 0, a corresponding carbon atom and A4 are not linked to each other…”. It is unclear which carbon atom is being referred to. For example, with respect to when a1 is 0, a corresponding atom could mean either of the highlighted locations:

    PNG
    media_image2.png
    338
    530
    media_image2.png
    Greyscale

For purposes of examination, the claim will be interpreted as A1 and the indoloindole moiety or A4 and the indoloindole moiety are not linked when a1 is 0 or a4 is 0, respectively.
The following are suggestions of possible amendments to clarify the limitation: 
 “when a1 is 0, a corresponding carbon atom on the indoloindole moiety and A1 are not linked to each other…when a4 is 0, a corresponding carbon atom on the indoloindole moiety and A4 are not linked to each other…”.
“when a1 is 0, the indoloindole moiety and A1 are not linked to each other…when a4 is 0, the indoloindole moiety and A4 are not linked to each other…”.
Claims 11-20 are rejected for being dependent on indefinite claim 9.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboyama et al. US 2003/0152802 A1 (“Tsuboyama”) in view of Chen et al. US 2018/0375037 A1 (“Chen”).
Regarding claims 1, 3, and 8, Tsuboyama teaches an organic luminescence device comprising a pair of electrodes and a luminescence layer between the electrodes, wherein the luminescence layer comprises at least one species of a metal coordination compound of the formula (1) (¶ [0035]), shown below (¶ [0029])

    PNG
    media_image3.png
    104
    241
    media_image3.png
    Greyscale

Tsuboyama teaches providing two metal atoms in one molecule allows the compound to exhibit a stable high-luminescent characteristic (strong phosphorescence) (¶ [0049]-[0051]). Additionally, Tsuboyama teaches metal coordination compounds of formula (I) allow for a high phosphorescence yield, control of emission wavelength, and high luminescence for a long period (¶ [0027]-[0028]).
Tsuboyama teaches exemplary compounds are shown in Tables 1-16 (¶ [0065] and pgs. 8-14) including compound 504, which comprises ligand 10 
    PNG
    media_image4.png
    263
    182
    media_image4.png
    Greyscale
(pg. 6) as ligand P and ligand 20 
    PNG
    media_image5.png
    180
    123
    media_image5.png
    Greyscale
(pg. 7) as ligands Q1 and Q2 (¶ [0075] and pg. 12). 
Tsuboyama fails to specifically teach an organic luminescence device comprising compound 504 as the metal coordination compound in the luminescence layer.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select compound 504 as the metal coordination compound of the luminescence layer, because it would have been choosing from a list of exemplary compounds of formula (1), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the metal coordination compound in the luminescence layer of the organic luminescence device of Tsuboyama and possessing the benefits taught by Tsuboyama.  One of ordinary skill in the art would have been motivated to select compounds represented by formula (1) as the metal coordination compound having the benefits taught by Tsuboyama in order to pursue the known options within his or her technical grasp with a reasonable expectation of success. See MPEP 2143.I.(E). 
The compound 504 has the structure shown below:

    PNG
    media_image6.png
    330
    486
    media_image6.png
    Greyscale

Tsuboyama fails to teach compound 504 includes an indoloindole group. However, Tsuboyama teaches P is a quadridentate ligand and is preferably connected to M1 and M2 via a carbon atom or a nitrogen atom and is preferably a luminescent ligand (¶ [0034]). Additionally, Tsuboyama teaches the exemplary compound in Tables 1-16 are not exhaustive (¶ [0065]).
Chen teaches an OLED comprising an organic layer, wherein the organic layer comprises a compound comprising a first ligand LA of formula I (shown below) (¶ [0017]). 

    PNG
    media_image7.png
    154
    174
    media_image7.png
    Greyscale

 Chen teaches a compound comprising a first ligand LA of formula I are useful as emitters in OLED applications (abstract). Chen teaches ligands of formula I are expected to improve photophysical performance and device performance (¶ [0015]).
Chen teaches specific examples of the ligand LA including ligand LA75 
    PNG
    media_image1.png
    22
    194
    media_image1.png
    Greyscale
(pg. 13), wherein Y=N(CH3).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a ligand in compound 504 with a ligand LA, based on the teaching of Chen.  The motivation for doing so would have been to improve photophysical and device performance, as taught by Chen.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select ligand LA75, because it would have been choosing from a list of suitable ligands LA taught by Chen, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the metal coordination compound in the luminescent layer of the organic luminescence device of Tsuboyama in view of Chen and possessing the benefits taught by Tsuboyama and Chen.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising a ligand LA having the benefits taught by Chen in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Tsuboyama fails to teach which ligand of compound 504 (ligands Q1, P, or Q2 of formula (I)) is substituted with the ligand LA75. However, Tsuboyama does teach the ligand P is sterically surrounded by the two bidentate ligands Q and thus is guarded against surrounding molecules (¶ [0052]). This allows for strong luminescence to occur (¶ [0052]).
Chen fails to specifically teach Y in ligand LA75 is N substituted with a heteroaryl. However, Chen does teach in formula I Y may be NR4 and at least one of R3 and R4 comprises a 5-membered or 6-membered aromatic ring (¶ [0016]), which includes pyridine (¶ [0051]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the naphthalene group of ligand P of compound 504 with the indoloindole group 
    PNG
    media_image1.png
    22
    194
    media_image1.png
    Greyscale
 wherein Y is N substituted with a pyridine, to arrive at a ligand LA in the metal coordination compound, based on the teaching of Tsuboyama.  The motivation for doing so would have been to guard the ligand LA against surrounding molecules, allowing for strong luminescence, as taught by Tsuboyama.
The modified compound 504 of Tsuboyama in view of Chen has the following structure:

    PNG
    media_image8.png
    285
    519
    media_image8.png
    Greyscale


The modified compound 504 comprises a ligand that reads on Formula I of Chen wherein (i) X1-X4 are each C; (ii) Y is NR4; (iii) R3 and R4 comprise 6-membered aromatic rings; (iv) R1 represents an aryl group and R2 and RA represent hydrogen atoms, and R1 and R2 are joined together to form a 6-membered aromatic ring; and (v) M is bonded to X1 (Chen, ¶ [0062]-[0066]). Accordingly, the modified compound 504 is expected to obtain the benefits of Chen.
Regarding claim 4, Tsuboyama in view of Chen teach the modified compound of claim 3 as described above.
Tsuboyama teaches the luminescence layer may be comprised of a luminescent material as a guest material and a base or matrix material as a host material (¶ [0042]) but fails to specifically teach a host material in combination with the modified compound 504. 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a host material in the luminescence layer, because one of ordinary skill in the art would reasonably have expected the elements of a host material and the luminescence layer to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Tsuboyama in view of Chen is silent as to the amount of the modified compound 504 to include in the luminescence layer. However, Tsuboyama does teach in the organic luminescence device of Example 1, the luminescence layer comprises a 93:7 by weight ratio of a host material (CBP) to dopant (metal coordination compound of formula 1) (¶ [0090]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention for the luminescence layer to include a 93:7 by weight ratio of host material to the modified compound 504, because one of ordinary skill in the art would reasonably have expected the elements of the modified compound 504, the host material, and the luminescence layer to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claim 6, Tsuboyama in view of Chen teach the modified compound of claim 1 as described above.
Tsuboyama teaches an example of a device in Example 1 comprising an anode (element 14), a hole transport layer, a luminescence layer, an electron transport layer, and a cathode (element 11) in that order (¶ [0087]-[0094]), [0127]).
The device of Example 1 fails to teach the modified compound 504 in the luminescence layer.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the modified compound in the luminescence layer of the device of Example 1 described above, because one of ordinary skill in the art would reasonably have expected the elements of the modified compound and OLED to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuboyama et al. US 2003/0152802 A1 (“Tsuboyama”) in view of Chen et al. US 2018/0375037 A1 (“Chen”) as applied to claim 6 above, and further in view of Wantanabe et al. US 2018/0375032 A1 (“Wantanabe”).
Regarding claim 7, Tsuboyama in view of Chen teach the modified compound of claim 6 as described above.
The electron transport layer of Example 1 fails to include a phosphine oxide-containing compound.
Wantanabe teaches an organic electron transport material which includes a phosphine oxide derivative represented by Formula (1) (abstract). Wantanabe teaches the compound represented by Formula (1) is excellent in stability and durability (¶ [0001]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a phosphine oxide derivative represented by Formula (1) as the electron transport material in the electron transport layer of the device of Example 1 of Tsuboyama in view of Chen, based on the teaching of Wantanabe.  The motivation for doing so would have been to include a compound excellent in stability and durability, as taught by Wantanabe.
	
Claims 2, 5, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboyama et al. US 2003/0152802 A1 (“Tsuboyama”) in view of Chen et al. US 2018/0375037 A1 (“Chen”) as applied to claims 1 and 8 above, and further in view of Turner, Eric, Nathan Bakken, and Jian Li. "Cyclometalated platinum complexes with luminescent quantum yields approaching 100%." Inorganic chemistry 52.13 (2013): 7344-7351 (“Turner”).
Regarding claims 2 and 9-19, Tsuboyama in view of Chen teach the modified compound of claims 1 and 8 as described above.
The modified compound fails to teach a linker between the pyridine and the indoloindole groups. However, Chen does teach LA is optionally linked with other ligands (¶ [0062]). Additionally, Chen teaches examples of suitable linkers for compounds comprising a ligand of LA include O, among others (¶ [0077]).
Turner teaches cyclometalated tetradentate platinum complexes of the type Pt[N^C-O-LL’] wherein N’C is a cyclometalating ligand and LL’ is an ancillary ligand (abstract). Turner teaches the addition of the bridging oxygen between the (N^C) and popy ligands enables facile metal coordination (pg. 7345, left column, second paragraph). An example of a bridging oxygen can be seen in Scheme 1, for example PtOO3 
    PNG
    media_image9.png
    120
    99
    media_image9.png
    Greyscale
 (pg. 7344).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to including a bridging oxygen between both the ligands P and Q1 and the ligands P and Q2, based on the teaching of Turner.  The motivation for doing so would have been to enable facile metal coordination, as taught by Turner.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the bridging oxygen specifically between the indoloindole of ligand P and the benzene groups of ligands Q1 and Q2, because it would have been choosing a specific location for the bridging oxygen group, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emitter in the organic layer of the OLED of Chen in view of Tsuboyama and Turner and possessing the benefits taught by Chen, Tsuboyama, and Turner.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising the bridging oxygen having the benefits taught by Turner in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound of Tsuboyama in view of Chen and Turner has the following structure:

    PNG
    media_image10.png
    281
    520
    media_image10.png
    Greyscale

Per claims 2, 9-10, and 13-18, the modified compound above reads on the claimed Formula 1A wherein:
M1 and M2 are each independently selected from Pt;
Rings A2, A3, A5, and A6 are each C5 heterocyclic groups (pyridine) and rings A1 and A4 are each C6 carbocyclic groups (benzene);
Y2, Y3, Y5, and Y6 are each nitrogen atoms and Y1, Y4, Y7, and Y8 are each carbon atoms;
B1 to B8 are each a chemical bond;
L1 and L4 are each *-O-*, L2 and L5 are each a single bond, and L3 and L6 are not required to be present;
a1, a2, a4, and a5 are each 1, and a3 and a6 are each 0;
X1 is C(R9), X2 is C(R10), X3 is C(R11), and X4 is C(R12);
R1 to R6 and R9 to R12 are each hydrogen atoms and R7 and R8 are not required to be present; and
b1 and b4 are 3, and b2, b3, b5, and b6 are 4.
Per claim 11, rings A2, A3, A5, and A6 are each represented by the formula 2-1(1) wherein Y15 is a nitrogen atom and X21 to X24 are C(R21) to C(R24), respectively, and rings A1 and A4 are each represented by the formula 2-1(1) wherein Y15 and X21 to X24 are C(R21) to C(R24), respectively. R21 to R24 each represent hydrogen atoms.
Per claim 12, rings A2, A3, A5, and A6 are each represented by the formula 3-1(1). R21 to R24 each represent hydrogen atoms.
Per claim 19, as the modified compound comprises two halves that are exactly the same, wherein one half of the compound is 
    PNG
    media_image11.png
    278
    270
    media_image11.png
    Greyscale
, the compound is symmetrical.
Regarding claims 2, 5, 9-20, Tsuboyama in view of Chen and Turner teach the modified compound of claim 9, as described above in paragraph 51.
The modified compound fails to read on any of compounds 1 to 45. However, Tsuboyama does teach the ligands Q1 and Q2 are not limited to the partial structures exemplified (¶ [0065]).
Chen teaches the compound comprising the ligand LA of Formula (I) may be a platinum compound comprising the ligands LA and LB (¶ [0073]) wherein suitable ligands LB may be represented by LB158 
    PNG
    media_image12.png
    152
    87
    media_image12.png
    Greyscale
 (pg. 51) ligand LB133
    PNG
    media_image13.png
    115
    11
    media_image13.png
    Greyscale
(pg. 49). Accordingly, Chen teaches the ligand 
    PNG
    media_image13.png
    115
    11
    media_image13.png
    Greyscale
is a suitable substitute for the ligand 
    PNG
    media_image12.png
    152
    87
    media_image12.png
    Greyscale
in a platinum complex comprising an indoloindole derivative.
Therefore, given the teachings of Chen, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the ligand 
    PNG
    media_image12.png
    152
    87
    media_image12.png
    Greyscale
with 
    PNG
    media_image13.png
    115
    11
    media_image13.png
    Greyscale
 in the modified compound 504, because Chen teaches a phenyl-pyrazole ligand is a suitable substitute for a phenyl-pyridine ligand.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the metal coordination compound in the luminescence layer of the organic luminescence device of Tsuboyama in view of Chen and Turner and possess the benefits taught by Tsuboyama, Chen, and Turner.  See MPEP 2143.I.(B).
The modified compound of Tsuboyama in view of Chen and Turner has the following structure:

    PNG
    media_image14.png
    282
    518
    media_image14.png
    Greyscale

Per claim 20, the modified compound above reads on the claimed compound 1.
Per claims 2, 9-10, and 13-18, the modified compound above reads on the claimed Formula 1A wherein:
M1 and M2 are each independently selected from Pt;
Rings A2, A3, A5, and A6 are each C3 heterocyclic groups (pyrazole) and rings A1 and A4 are each C6 carbocyclic groups (benzene);
Y2, Y3, Y5, and Y6 are each nitrogen atoms and Y1, Y4, Y7, and Y8 are each carbon atoms;
B1 to B8 are each a chemical bond;
L1 and L4 are each *-O-*, L2 and L5 are each a single bond, and L3 and L6 are not required to be present;
a1, a2, a4, and a5 are each 1, and a3 and a6 are each 0;
X1 is C(R9), X2 is C(R10), X3 is C(R11), and X4 is C(R12);
R1 to R6 and R9 to R12 are each hydrogen atoms and R7 and R8 are not required to be present; and
b1 and b4 are 3, and b2, b3, b5, and b6 are 4.
Per claim 11, rings A2, A3, A5, and A6 are each represented by the formula 2-1(19) wherein Y15 is a nitrogen atom and X21 to X23 are C(R21) to C(R23), respectively, and rings A1 and A4 are each represented by the formula 2-1(1) wherein Y15 and X21 to X24 are C(R21) to C(R24), respectively. R21 to R24 each represent hydrogen atoms.
Per claim 12, rings A2, A3, A5, and A6 are each represented by the formula 3-1(4). R21 to R23 each represent hydrogen atoms.
Per claim 5, Tsuboyama in view of Chen and Turner appear silent with respect to the property of the color of the light emitted from the emitting layer.
The instant specification recites that a device comprising compound 1 in the emission layer emits green light (Table 2 on pgs. 112-113 and compound 1 on pg. 102).  Since Tsuboyama in view of Chen and Turner teaches compound 1, the same structure as disclosed by the Applicant, the property of green light is considered to be, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.	
Per claim 19, as the modified compound comprises two halves that are exactly the same, wherein one half of the compound is 
    PNG
    media_image15.png
    281
    274
    media_image15.png
    Greyscale
, the compound is symmetrical.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786